Citation Nr: 1106899	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to February 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran's claim was previously remanded 
in January 2010 for further development and adjudicative action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

It is determined that additional development must be completed 
prior to Board readjudication of the Veteran's claim.

Initially, the Board notes that the Veteran has been afforded two 
VA examinations, including one of the joints in April 2010 and a 
general medical examination in May 2010.  Although the 
supplemental statement of the case dated in November 2010 details 
the findings in each of these examinations, a copy of the May 
2010 examination report has not been associated with the claims 
file.  The Board must have that examination report available for 
review in order to conduct an independent, de novo, evaluation of 
the claim.  

Additionally, the Veteran indicated in an August 2009 letter that 
he had been granted disability benefits from the Social Security 
Administration.  The Court has long held that the duty to assist 
includes requesting information and records from the Social 
Security Administration which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  Therefore, the Veteran's records determining his 
entitlement to Social Security benefits must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security 
Administration the records pertaining to the 
Veteran's claim for Social Security 
disability benefits, including the medical 
records relied upon in that determination.  
Any negative search must be noted in the 
claims file and communicated to the Veteran.  
If it appears that additional attempts to 
obtain such records would be futile, then a 
memorandum of unavailability should be 
drafted and added to the claims folder. 
 
2.  Obtain and associate with the claims file 
relevant VA treatment records not already 
associated.

3.  Associate with the claims file the May 
2010 VA general medical examination report.

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


